IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ESTATE OF LEONARD J.             : No. 107 MM 2014
MOSKOWITZ, DECEASED                     :
                                        :
                                        :
PETITION OF: MICHAEL B. FEIN AND        :
BERNICE FEIN                            :


                                    ORDER




PER CURIAM

     AND NOW, this 3rd day of September, 2014, the “Application under Rule 3315 for

Review of Stay Order” and the Application for Leave to File Post-Submission

Communication are DENIED.